internal_revenue_service department of the q9 ol significant index no washington dc contact person telephone number in réfererice to datel ep ra t a2 sep 2m inre request_for_ruling on behalf of taxpayer t this letter is in response to your request dated date in which you asked for a tuling as to whether certain proposed distributions from an individual_retirement_account ira owned by taxpayer t are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed under sec_72 of the internal_revenue_code code the ruling_request was amended by you as the taxpayer's authorized representative pursuant to form in a letter dated date and in telephone calls with of our office including calls on date and on date to modify the age and interest rate used in the methodology used to calculate distributions for and subsequent years according to the facts as stated taxpayer t is the owner of two iras ira and ira which were merged by a trustee to trustee transfer into a third ira ira on date taxpayer t attained age in taxpayer t started taking distributions from ira in and calculated an annual distribution amount for by dividing the aggregated account balances of ira sec_1 and as of date by an age annuity factor from table s irs publication actuarial values aleph volume using an assumed interest rate of percent taxpayer t wants to avoid the additional percent tax imposed under sec_72 on early distributions by using the exception provided in sec_72iv of the code for substantially_equal_periodic_payments taxpayer t will attain age in taxpayer t proposes to calculate the annual distribution amount for by dividing the date account balance of ira by an anmuity factor derived from table s as published in date using taxpayer t's age attained in and an interest rate equal to percent of the federal_mid-term_rate in effect for date rounded down to the nearest even tenth of a percent the annual distribution amount for succeeding years will be calculated in the same manner that is the account balance of ira as of december of the prior year will be divided by an annuity 24v factor from table s with such annuity factor derived using taxpayer t's age attained in the distribution year and an imterest rate equal to percent of the federal_mid-term_rate for january of the distribution year rounded down to the nearest even tenth ofa percent all distributions will be taken from ira ruling requested based on these facts you have requested the following ruling the proposed method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shail not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year ay period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and joint life and last survivor expectancies for two lives table v1 notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72t aj iv q a-12 of notice_89_25 provides three methods for determining substanti ly equal periodic_payments for purposes of sec_72 iv of the code two of these methods involve the use of an interest rate assumption which must be an interest rate that does not exceed a reasonable interest rate on the date payments commence proposed methodology the proposed method for determining anmmual periodic_payments described in the ruling_request as modified is to calculate an end-of-year annual distribution amount by dividing the account balance of ira as of the end of the prior year by an annuity factor with such annuity factor derived from table s of irs publication using the age attained in the distribution year and a specified interest rate the annual end-of-year distribution amount for was derived by dividing the aggregated account balances as of date of the two iras ira and tra which were merged into ira by an annuity factor derived from table s as inchuded in irs publication actuarial values alpha volume using an effective annual interest tate of percent and taxpayer t’s age attained in for the year and subsequent years an end-of-year annual distribution amount will be calculated by dividing the account balance of ira as of december of the prior year by an annuity factor with such annuity factor derived from the currently effective table s currently included in irs publication actuarial values book aleph using taxpayer t's age attained in the distribution year and an effective annual interest rate equal to percent of the federal_mid-term_rate used for purposes of code sec_1274 and rounded down to the nearest even tenth of a percent in effect for january of the year for which the distribution is calculated for example where percent of the federal_mid-term_rate is a rate that is greater than and less than such as or the rate will be rounded down to all annual distribution amounts will be taken out of ira and only from ira conclusion the annuity factor and the interest rate used are such that they do not result in the circumvention of the requirements of sec_72 a iv and of the code through the use of an unreasonable annuity factor or an unreasonably high interest rate accordingly we conclude that the proposed method as modified of determining periodic paytnents satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 a gv of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met this ruling is directed only to the individual that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours what eppumd martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division xs
